MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                          FILED
      regarded as precedent or cited before any                                 Jun 20 2017, 8:49 am
      court except for the purpose of establishing
                                                                                     CLERK
      the defense of res judicata, collateral                                    Indiana Supreme Court
                                                                                    Court of Appeals
      estoppel, or the law of the case.                                               and Tax Court




      APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
      William J. Woodford                                      Curtis T. Hill, Jr.
      Carlisle, Indiana                                        Attorney General of Indiana
                                                               Larry D. Allen
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      William J. Woodford,                                     June 20, 2017
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               20A03-1612-CR-2812
              v.                                               Appeal from the
                                                               Elkhart Circuit Court
      State of Indiana,                                        The Honorable
      Appellee-Plaintiff.                                      Terry C. Shewmaker, Judge
                                                               Trial Court Cause No.
                                                               20C01-9912-CF-140



      Kirsch, Judge.


[1]   Following remand from this court, William J. Woodford (“Woodford”) appeals

      the trial court’s order that modified his sentence placement. He raises the


      Court of Appeals of Indiana | Memorandum Decision 20A03-1612-CR-2812 | June 20, 2017               Page 1 of 9
      following restated issue: whether the trial court abused its discretion when it

      denied Woodford’s request to reduce or suspend his sentence by thirty years

      and, instead, ordered that the final twelve years be served on home detention.


[2]   We affirm.


                                    Facts and Procedural History
[3]   In 2016, our court outlined the facts and procedural history of Woodford’s case

      as follows:

               In 2000, Woodford was convicted of Dealing in Cocaine, as a
               Class A felony, and Possession of a Controlled Substance, a
               Class D felony, and adjudicated a habitual offender. The trial
               court imposed an aggregate sentence of seventy years in the
               Indiana Department of Correction (“DOC”). In 2001, the
               Indiana Supreme Court affirmed his conviction. Woodford v.
               State, 752 N.E.2d 1278 (Ind. 2001), cert. denied. Woodford was
               subsequently denied post-conviction relief, and this Court
               affirmed the post-conviction court’s order. See Woodford v. State,
               No. 20A04-0202-PC-69, 783 N.E.2d 803, slip op. (Ind. Ct. App.
               Jan. 17, 2003).1


               On July 13, 2009, Woodford filed a petition for sentence
               modification, which the trial court denied for lack of jurisdiction.
               On June 20, 2014, Woodford filed another petition for sentence
               modification, which the court denied for the same reason. The



      1
        In this appeal, the State advises that Woodford filed a second post-conviction relief petition in June 2006,
      the post-conviction court denied that petition in February 2007, and this court affirmed the denial of the post-
      conviction relief petition in an unpublished decision on January 23, 2008. Appellee’s Br. at 5 (citing Woodford
      v. State, No. 20A03-0703-PC-146 (Ind. Ct. App. Jan. 23, 2008)).



      Court of Appeals of Indiana | Memorandum Decision 20A03-1612-CR-2812 | June 20, 2017                Page 2 of 9
         trial court also denied Woodford’s petition for sentence
         modification filed July 21, 2014.


         On September 28, 2015, Woodford filed a new petition for
         sentence modification and request to modify his placement to
         community corrections, drawing the court’s attention to his age
         (sixty-one), educational achievements, and the fact that he had
         remained free of conduct violations during his nearly sixteen-year
         imprisonment. Specifically, Woodford asked the court “to
         reduce or suspend his sentence to forty (40) years and to place
         him in a community corrections work release program.” The
         court initially denied the motion; however, it ordered the DOC to
         file a progress report and stated that “it may reconsider its ruling
         upon receipt of said report.” After receiving and reviewing the
         report, the court scheduled a hearing on the motion.


         A hearing was held December 10, 2015. On January 4, 2016, the
         trial court declined to reduce Woodford’s sentence, but ordered
         that his final twelve years be served in community corrections on
         in-home detention, subject to his acceptance to the program.2


Woodford v. State, 58 N.E.3d 282, 283-84 (Ind. Ct. App. 2016) (footnotes and

citations to record omitted) (“Woodford 2016”).




2
  The record before us reflects that in the January 4, 2016 order, the trial court recognized Woodford’s “long
history of involvement with the law” that spanned from 1974 “up to and including his conviction for [the
current] offenses in 1999 or 2000” and that “there have been controlled substance issues in addition to the
Defendant’s criminal history.” Appellant’s App. Vol. II at 50. While the trial court praised Woodford for his
“positive endeavors while incarcerated” and congratulated Woodford on his exemplary conduct record, it
determined that “[i]n light of the Defendant’s lengthy criminal history, the Court will not suspend the
Defendant’s sentence[,]” but “will, however, modify the Defendant’s placement for twelve years of his
remaining sentence to [] Community Corrections[.]” Id. at 51.

Court of Appeals of Indiana | Memorandum Decision 20A03-1612-CR-2812 | June 20, 2017                Page 3 of 9
[4]   Woodford appealed the trial court’s January 4, 2016 decision, which modified

      his sentence placement, but did not grant the full relief sought. In Woodford

      2016, this court determined that it was unclear from the hearing transcript and

      the trial court’s written order “whether the trial court was operating under the

      2015 sentence modification statute when it modified Woodford’s placement

      rather than reduce or suspend his sentence[,]” and it remanded “with

      instructions to hold a new hearing on Woodford’s petition and consider it under

      the revised statute, Indiana Code § 35-38-1-17.” Id. at 287-88.


[5]   On November 17, 2016, in accordance with this court’s directive in Woodford

      2016, the trial court held another hearing on Woodford’s petition. At the

      hearing, Woodford requested that the trial court recognize Woodford’s efforts

      toward rehabilitation, including that he had received no conduct violations in

      over sixteen years of incarceration and that he had earned various educational

      achievements.3 Woodford urged that his record of incarceration reflected that

      “the purposes of punishment and rehabilitation ha[d] been met.” Tr. at 3.

      Woodford asked that the trial court suspend or reduce his seventy-year sentence

      by thirty years and place him in a community corrections work release

      program. The State objected to reducing Woodford’s sentence to forty years.




      3
        Woodford states on appeal that he (1) obtained a legal assistance/paralegal diploma from Blackstone
      Career Institute; (2) earned a Computer Operator Apprenticeship from the United States Department of
      Labor; (3) completed an Associate of Science Degree in Organizational Leadership from Grace College; and
      (4) had not received any conduct reports for violating a DOC rule since being incarcerated. Appellant’s Br. at
      9 (citing to Appellant’s Appendix Vol. II at 28-31).



      Court of Appeals of Indiana | Memorandum Decision 20A03-1612-CR-2812 | June 20, 2017               Page 4 of 9
[6]   At the hearing, the trial court commended Woodford on his positive

      incarceration record,4 stating that it took that positive record into consideration

      when it previously modified Woodford’s placement for the last twelve years of

      his sentence from DOC to home detention through the county community

      corrections program. The trial court explained:


               I believe you made the argument [that] I should reduce [your
               sentence] at the original hearing on the modification. If I did
               that, you would go to probation. And I remembered in your case
               that you had a serious drug addiction issue at the time this
               offense occurred.


               . . . [I]f you were on probation I was worried, because they only
               test you once a month for drug screening, I was concerned for
               you that the temptation might be too much. . . . I felt I could
               have, but I didn’t do that. I chose not to do that.


               I chose the 12 year modification to community corrections,
               which is the largest modification I have ever made in my 18 years
               as judge, I believe. I chose that because they would test you
               more frequently and that was my concern for you.


               . . . I’m still convinced I’m right on that.


      Id. at 6. After considering Woodford’s petition under the 2015 version of the

      statute, as Woodford 2016 had instructed it to do on remand, the trial court

      declined to reduce or suspend Woodford’s sentence as requested and restated its



      4
        The trial court shared, “[F]or 18 years I’ve looked at progress reports; and I think yours is probably the best
      one I have seen for the longest period of incarceration.” Tr. at 5.

      Court of Appeals of Indiana | Memorandum Decision 20A03-1612-CR-2812 | June 20, 2017                 Page 5 of 9
      prior decision to have Woodford serve the final twelve years of his sentence on

      home detention through a community corrections program. Id. at 7. The trial

      court’s written order similarly stated, in part:

              [T]he Court ratifies its prior decision and modifies the placement
              of Mr. Woodford such that the final twelve (12) years of his
              sentence will be served at Elkhart County Community
              Corrections on the Home Detention Program with weekly or
              frequent drug testing to assure compliance with the rules of
              community corrections.


      Appellant’s App. at 22. Woodford, proceeding pro se, now appeals.5


                                     Discussion and Decision
[7]   Woodford asserts the trial court erred by denying his petition for sentence

      modification filed under Indiana Code section 35-38-1-17. We review a trial

      court’s decision as to a motion to modify only for an abuse of discretion. Carr v.

      State, 33 N.E.3d 358, 358 (Ind. Ct. App. 2015), trans. denied; Hobbs v. State, 26
N.E.3d 983, 985 (Ind. Ct. App. 2015). An abuse of discretion has occurred

      when the court’s decision was “clearly against the logic and effect of the facts

      and circumstances before the court.” Carr, 33 N.E.2d at 359. Woodford claims

      that the trial court abused its discretion because it did not reduce or suspend his

      sentence and place him on work release, as Woodford had requested, and,

      instead, the trial court reaffirmed its prior decision to order that the final twelve



      5
        As did our colleagues in Woodford v. State, 58 N.E.3d 282 (Ind. Ct. App. 2016), we commend Woodford on
      the quality of his appellate briefs. Id. at 287 n.10.

      Court of Appeals of Indiana | Memorandum Decision 20A03-1612-CR-2812 | June 20, 2017          Page 6 of 9
      years be served through Elkhart Community Corrections in the Home

      Detention Program.


[8]   In August 2016, this court remanded the matter to the trial court with

      instructions to consider Woodford’s petition under Indiana Code section 35-38-

      1-17, which as amended effective May 2015, stated as follows:


              (e) At any time after:


              (1) a convicted person begins serving the person’s sentence; and


              (2) the court obtains a report from the department of correction
              concerning the convicted person’s conduct while imprisoned;


              the court may reduce or suspend the sentence and impose a
              sentence that the court was authorized to impose at the time of
              sentencing. The court must incorporate its reasons in the record.


              ....


              (h) The court may deny a request to suspend or reduce a sentence
              under this section without making written findings and
              conclusions.


[9]   Here, at the conclusion of the November 2016 remand hearing on Woodford’s

      petition, the trial court stated that it had considered the 2015 statute as directed

      by Woodford 2016 and reaffirmed its position to modify the final twelve years of

      placement from the DOC to home detention. On appeal, Woodford refers us to

      discussion in Woodford 2016, where this court recognized the General


      Court of Appeals of Indiana | Memorandum Decision 20A03-1612-CR-2812 | June 20, 2017   Page 7 of 9
       Assembly’s efforts in 2014 to “comprehensively reform[]” the criminal code

       with the goals of reducing crime “by promoting evidence based best practices

       for rehabilitating offenders in a community setting” and “keep[ing] dangerous

       offenders in prison by avoiding the use of scarce prison space for nonviolent

       offenders[.]” 58 N.E.3d at 286. Woodford argues that the trial court’s

       modified sentence was an abuse of discretion, urging that the State did not

       show that Woodford is not rehabilitated or poses a threat to society, and

       “prison resources could be better used for either violent offenders or offenders

       who are not rehabilitated[,] instead of for Woodford who is nonviolent and

       rehabilitated.” Reply Br. at 6-7.


[10]   In support of his position that the trial court abused its discretion by not

       granting him the full relief that he requested, Woodford asserts that it was not

       logical for the trial court to find that Woodford’s prior drug addiction

       “permit[ted] placement on in-home detention [for] the final twelve years of his

       sentence but preclude[d] a reduction or suspension of the sentence to forty years

       and placement in a community corrections work release program.” Id. at 6-7.

       His argument, however, mischaracterizes the trial court’s ruling and

       explanation. The trial court did not suggest that it was “precluded” from

       suspending or reducing the sentence; rather, it chose not to, which was within

       its discretion. The trial court engaged in dialogue with Woodford about

       Woodford’s serious drug addiction that existed at the time of trial and

       explained to Woodford its reasoning for choosing to place Woodford in the

       Home Detention Program, where he would undergo “weekly or frequent” drug


       Court of Appeals of Indiana | Memorandum Decision 20A03-1612-CR-2812 | June 20, 2017   Page 8 of 9
       screening, which the trial court believed would be appropriate for Woodford.

       Appellant’s App. at 21. The trial court stated its reasons on the record in support

       of its decision, as it was required to do under the statute. See Ind. Code § 35-38-

       1-17(e) (court may modify sentence as long as it incorporates its reasons in the

       record). In this case, after reviewing the petition on remand, the trial court

       declined to change its prior sentencing modification. Woodford has not proven

       that the trial court’s decision was an abuse of discretion.


[11]   Affirmed.


[12]   Mathias, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A03-1612-CR-2812 | June 20, 2017   Page 9 of 9